UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-7148


MOSES ANTONIO TROTTER,

                       Petitioner – Appellant,

          v.

HAROLD W. CLARKE,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00708-LO-TCB)


Submitted:   November 19, 2015             Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Moses Antonio Trotter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Moses Antonio Trotter seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition. *

The order is not appealable unless a circuit justice or judge

issues        a      certificate        of       appealability.            28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the     denial   of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Trotter has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability, deny leave to proceed in

       *
       Although Trotter submitted his petition on a 28 U.S.C.
§ 2241 (2012) form, the district court properly construed it
under 28 U.S.C. § 2254.



                                             2
forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3